Title: From James Madison to William Eustis, 4 December 1812
From: Madison, James
To: Eustis, William


Dear SirDecember 4. 1812
I have received your letter of yesterday, with the impressions which could not but result from your purpose of retiring from an office so nearly related to that which has been entrusted to me, in which your services have been co-eval with mine, and in which I have witnessed the zeal and constancy of your exertions for the public good, under difficulties peculiarly arduous & trying. In bearing this testimony, I indulge my own feelings, as well as pay a tribute which is so justly due.
I take the liberty of adding a hope, that it will not be inconsistent with your arrangements, to continue your official attentions untill they can be replaced by a successor.
I thank you for the kind wishes you have expressed, and I offer the best of mine for your welfare and happiness.
James Madison
